DETAILED ACTION
Introduction
Claims 1-8 and 10-20 have been examined in this application. Claims 1, 12, 13, 17, 19, and 20 are amended. Claims 8 and 14 are as previously presented. Claims 2-7, 10, 11, 15, 16, and 18 are original. Claim 9 is cancelled. This is a non-final office action in response to the arguments and amendments filed 3/8/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 3/8/2022, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112(a) (presented on p. 7 under the heading “Rejections under 35 U.S.C. § 112, First Paragraph”), the arguments and amendments are persuasive, and the rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 7-8 under the heading “Rejections under 35 U.S.C. § 112, Second Paragraph”), the arguments and amendments are persuasive, and the rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 8 under the heading “Rejections under 35 U.S.C. § 103”), the arguments and amendments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of a different interpretation of the previously cited art of U.S. 10,730,531 B1 (Phillips et al.) US2019/0317219A1 (Smith et al.),  US2019/0047584A1 (Donnelly), US2019/0256064A1 (Hecker et al.), US2019/0011910A1 (Lockwood et al.), and US2019/0369616A1 (Ostafew),  as well as the additional prior art of US2014/0278059A1 (Gunther). 
Claim Objections
Claims 6 and 12 are objected to because of the following informalities: 
In Claim 6, “the multi-dimensional envelope” should instead read “the generated multi-dimensional envelope” for clarity.
In Claim 12, the phrase “a particular lateral clearance between the multi-dimensional envelope and the one or more objects” should instead read “a particular lateral clearance” for clarity.
In Claim 12, “modifying the at least one dimension of the multi-dimensional envelope” should instead read “modifying the at least one dimension of the generated multi-dimensional envelope” for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 19, and 20, the limitation “adjusting… at least one dimension… to a lateral clearance between the generated multi-dimensional envelope and the one or more objects” renders the claims indefinite. Particularly, it is not clear what is meant by the dimension being adjusted “to” the lateral clearance, and whether this means that the lateral clearance represents the dimension itself (e.g. adjusting the dimension from its previous lateral clearance to a new lateral clearance), or alternatively whether the dimension may be another measurement of the envelope (e.g. its width) and the dimension is adjusted, which results in a lateral clearance between the envelope and object (e.g. the width is adjusted until the envelope is at some designated lateral clearance from the object). Additionally, the limitation states that it is adjusted to a clearance between the “generated” envelope, however in the context of the claim the adjustment appears to be to some new dimension or clearance of the adjusted envelope. The scope of the adjusting is therefore indefinite. For the purposes of examination, the limitation is interpreted as “adjusting, using the one or more processors, at least one dimension of the generated multi-dimensional envelope by a machine learning model, wherein the adjusting causes an initial lateral clearance between the generated multi-dimensional envelope and the one or more objects to be changed to an adjusted lateral clearance”.
Claims 2-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 12, the phrase “the lateral clearance between the vehicle and the identified one or more objects” renders the claim indefinite. Claim 1, from which Claim 12 depends, recites “a lateral clearance between the generated multi-dimensional envelope and the one or more objects,” however there is no antecedent basis for the entire phrase of the lateral clearance between the vehicle and one or more objects. It is not clear whether the phrase is intended to recite the same lateral clearance that was recited in Claim 1, or is reciting some other lateral clearance. The claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as “the adjusted lateral clearance between the adjusted multi-dimensional envelope and the identified one or more objects.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 10,730,531 B1 (Phillips et al.) in view of Published Application US2019/0317219A1 (Smith et al.),  further in view of Published Application US2019/0047584A1 (Donnelly).

Regarding Claim 1, Phillips et al. discloses a method comprising:
generating, using one or more processors of a vehicle (see Figure 1, 16:41-62, the method implemented on one or more processors, using memory storing instructions), a trajectory for the vehicle, the trajectory comprising a plurality of spatiotemporal locations (see Figure 5, 15:9-40, a travel route for the vehicle identified in step 504 and features associated with the object at 508, which (10:55-57) can include an estimated time that the vehicle will reach a potential intersection point, i.e. the combination of route and object features defining plural spatiotemporal locations, as the system handles plural objects (3:6-11));
generating, using the one or more processors, a multi-dimensional envelope indicating first lateral constraints on a drivable region for the vehicle (see Figures 4A-4D, 12:33-64, the vehicle in a “current travel lane.” I.e. the lane boundaries defining a 2D envelope indicating the drivable region for travelling in lane) and containing the trajectory (see Figures 4A-4D);
identifying, using one or more sensors of the vehicle, one or more objects (see 14:64-15:8, obtaining state data of objects proximate to the vehicle which (8:25-45), are objects detected via sensors);
adjusting, using the one or more processors, at least one dimension of the generated multi-dimensional envelope by a machine learning model to a lateral clearance between the generated multi-dimensional envelope and the one or more objects (see 15:41-63, step 510, using a machine-learned model to determine a vehicle action, which can include determining a passing margin, and see Figures 4A-4D, 12:65-13:35, and 14:16-20, the margin between the vehicle and object and the model can determine that the vehicle has enough room in its current lane to make the pass. I.e. adjusting the drivable area (multi-dimensional envelope) to be constrained by the lane marker on one side and the margin (lateral clearance) on the other side), where features extracted from the one or more objects are input to the machine learning model (see 15:41-63, step 510, features associated with the object as input data to the model), 
navigating, using a control module of the vehicle (see 16:1-12, implementing of the motion plan via control systems of the vehicle), the vehicle based on second lateral constraints related to the adjusted multidimensional envelope (see Figure 5, the motion plan responsive to the action as determined in step 510, i.e. using the adjusted envelope).


As above, Phillips et al. discloses identifying one or more objects (see 14:64-15:8, 8:25-45) and further discloses that object features which describe the object in the vehicle environment (including a distance between the vehicle and object) are input to the machine learning model (see 15:51-63, features 124 input to the model, which (10:23-35) can include a distance between the object and the vehicle).

Phillips et al. does not explicitly recite:
identifying one or more objects located within a threshold distance to the trajectory;
where the threshold distance to the trajectory are input to the machine learning model.

However, Smith et al. teaches a method of identifying a subset of objects in a vehicle environment (see e.g. Claim 1, [0051] detecting objects with LIDAR), comprising
Identifying one or more objects located within a threshold distance to the trajectory (see [0049] objects within a threshold of a current intended path of a vehicle are considered while objects not within the threshold can be ignored in determining whether control of the vehicle needs to be adapted).
Examiner’s note: Smith et al. therefore teaches the technique of using the threshold distance in order to describe an overall vehicle environment, but does not explicitly teach the input of the value into a machine-learning model.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date that the threshold distance and identifying technique that is known in Smith et al. and used to describe the vehicle environment could be applied to modify the method of Phillips et al., including the consideration of the environment via machine learning model, such that that the threshold distance acts as an input to the machine learning model, with the motivation of increasing processing speed and efficiency by ignoring low-relevance objects and enhancing autonomous driving by improving the collection and interpretation of information about a vehicle’s environment (see Smith et al. [0002, 0049]).


Additionally, Phillips et al. does not explicitly recite:
a dimension of the generated multi-dimensional envelope is adjusted based on passenger comfort data.

However, Donnelly teaches a technique to adjust the driving of an autonomous vehicle (see [0005]), wherein:
a clearance is adjusted based on passenger comfort data (see Figure 2, vehicle parameters are adjusted by a machine learning model based on passenger input data, and see Figure 6, [0137], the user feedback can include a lack of satisfaction for the vehicle being “too close to something” (passenger comfort data indicating discomfort with the proximity to objects).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the adjusting of the envelope including determining lateral clearance, as disclosed in Phillips et al. to utilize passenger comfort data for parameter adjustment, as is taught by Donnelly, resulting in the adjusting of the envelope being based on passenger comfort data, with the motivation of improving passenger experiences for future driving sessions by taking passenger feedback into account during autonomous vehicle control (see Donnelly [0019]).
Regarding Claim 2, Philips et al. discloses the method of claim 1, wherein the identifying of the one or more objects comprises determining that the vehicle has a likelihood of collision greater than zero with the one or more objects (see 12:50-55, it can be determined that the vehicle would collide with the object, i.e. a 100% likelihood).

Regarding Claim 3, Philips et al. discloses the method of claim 1, wherein the adjusting of the at least one dimension of the generated multi-dimensional envelope is based on at least one of a speed of the vehicle (see Figure 5, 15:9-16, speed of the vehicle as an input in step 504 before the adjusting in step 510), an acceleration, or a magnitude of jerk.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
Regarding Claim 6, Phillips et al. discloses the method of claim 1, wherein the multi-dimensional envelope is generated based on information contained within a map of an environment in which the vehicle is navigating (see 8:46-64, map data can define the location and direction of traffic lanes and boundaries).

Regarding Claim 7, Phillips et al. discloses the method of claim 6, wherein the information contained within the map of the environment represents at least one of a road (see 8:46-64, roadways, road segments), a parking lot, a bridge, a construction zone, a curb of a road (see 8:46-64 curbing), a boundary of a lane (see 8:46-64 boundary markings), an intersection, or a building (see 8:46-64 buildings).
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 8, Phillips et al. discloses the method of claim 1, wherein the one or more sensors comprise at least one of a monocular video camera, a stereo video camera, a visible light camera (see 8:32), an infrared camera (see 8:32), a thermal imager (see 8:32), a LiDAR (see 8:30), a radar (see 8:30-31), an ultrasonic sensor, or a time-of-flight (TOF) depth sensor.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 10, Phillips et al. discloses the method of claim 1, wherein the identified one or more objects comprise at least one of other vehicles (see 9:29), pedestrians (see 9:28), or cyclists (see 9:29).
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 12, Phillips et al. discloses the method of claim 1, wherein the adjusting of the at least one dimension of the generated multi-dimensional envelope comprises:
determining a particular lateral clearance between the multi-dimensional envelope and the one or more objects (see 15:58-62, determining a passing distance margin, and see Figure 4C, in the lateral direction) based on features extracted from the one or more objects and the threshold distance to the trajectory (see 15:41-62, and the rejection of Claim 1 above, Phillips et al. in view of Smith et al.); and
modifying the at least one dimension of the multidimensional envelope, such that the lateral clearance between the vehicle and the identified one or more objects is greater than the particular lateral clearance (see Figures 4A-4D, 12:65-13:35, and 14:16-20, using the margin and model to determine that the vehicle has enough room in its current lane to make the pass. I.e. adjusting the drivable area (multi-dimensional envelope) to be constrained by the lane marker on one side and the margin (lateral clearance) on the other side, and 6:10-12, passing with “at least” the margin).

Regarding Claim 13, Phillips et al. discloses the method of claim 1, further comprising training the machine learning model to determine a particular lateral clearance between the multidimensional envelope and the one or more objects (see 5:35-45, the machine-learned model trained to determine the distance margin) based on features extracted from the one or more objects and the threshold distance to the trajectory (see 5:35-54 , 19:31-44, based on the object features (stationary, object location) – the object features being described from the environmental data, therefore including the threshold distance, per the combination with Smith et al., above).

Regarding Claim 14, Phillips et al. discloses the method of claim 1, wherein the machine learning model is based on vehicular collision data or traffic data (see, 19:31-44 based on object data, which (see 9:29) can be other vehicles/traffic).
Examiner's note: since the claim uses the phrase " collision data or traffic data," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 18, Phillips et al. discloses the method of claim 1, further comprising determining, using the one or more processors, a likelihood of collision for the vehicle with the identified one or more objects relative to a location on a longitudinal axis of the vehicle (see Figure 2, 10:23-57, 12:50-55, it can be determined that the vehicle would collide with the object (a 100% likelihood) at point an intersection point 210, which is a future travel point in the forward (longitudinal) direction of the vehicle).
Regarding Claims 19 and 20: all limitations as recited have been analyzed with respect to Claim 1. Claim 19 pertains to an apparatus corresponding to the method of Claim 1. Claim 20 pertains to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim 1. Claims 19 and 20 do not teach or define any new limitations beyond Claim 1, therefore are rejected under the same rationale.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 10,730,531 B1 (Phillips et al.) in view of Published Application US2019/0317219A1 (Smith et al.),  further in view of Published Application US2019/0047584A1 (Donnelly), further in view of Published Application US2019/0256064A1 (Hecker et al.).

Regarding Claim 4, Phillips et al. does not explicitly recite the method of claim 1, wherein the generated multi-dimensional envelope corresponds to a shape having a geometric volume.

However, Hecker et al. teaches a method in vehicle control (see e.g. Claim 11),
wherein the generated multi-dimensional envelope corresponds to a shape having a geometric volume (see [0065] a driving tube can be generated which represents the envelope of points on the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivable area of Phillips et al. to be a shape with volume, as is taught by Hecker et al., with the motivation of enhancing the robustness and safety of the system by considering all points on the vehicle (see Hecker et al. [0065]).

Regarding Claim 5, Phillips et al. does not explicitly recite the method of claim 4, wherein the geometric volume is tubular, cubic, or conical.

However, Hecker et al. teaches the method as recited above,
wherein the geometric volume is tubular (see [0065] a driving tube can be generated which represents the envelope of points on the vehicle), cubic, or conical.
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
The motivation to combine Phillips et al. and Hecker et al. was provided in the rejection of Claim 4.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 10,730,531 B1 (Phillips et al.) in view of Published Application US2019/0317219A1 (Smith et al.),  further in view of Published Application US2019/0047584A1 (Donnelly), further in view of Published Application US2019/0011910A1 (Lockwood et al.).

Regarding Claim 11, Phillips et al. does not explicitly recite the method of claim 1, wherein the identified one or more objects comprise construction zones or curbs.

However, Lockwood et al. teaches a method in autonomous driving (see [0025]) in an envelope (see e.g. Figure 5A),
wherein the identified one or more objects comprise construction zones or curbs (see Figure 7A, [0104] sensors on the vehicle may detect static and dynamic objects that are identified as part of a construction zone).
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the identification of objects in Phillips et al. to include identification of construction zones, as is taught by Lockwood et al., with the motivation of enhancing the robustness of the vehicle to deal with more objects, and enhance safety and reliability of autonomous driving by allowing the vehicle to determine whether it can traverse the construction zone without assistance (see Lockwood et al., [0025, 0104]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 10,730,531 B1 (Phillips et al.) in view of Published Application US2019/0317219A1 (Smith et al.),  further in view of Published Application US2019/0047584A1 (Donnelly), further in view of Published Application US2019/0369616A1 (Ostafew).

Regarding Claim 15, Phillips et al. does not explicitly recite the method of claim 1, wherein the generating of the multi-dimensional envelope comprises:
sampling, using the one or more processors, the trajectory to identify the plurality of spatiotemporal locations;
for each spatiotemporal location of the plurality of spatiotemporal locations, determining, using the one or more processors, a lateral error tolerance with respect to the identified one or more objects, the multi-dimensional envelope generated based on the determined lateral error tolerance.

However, Ostafew teaches a technique to generate an envelope (see Figures 14-16, [0213-0214]), 
sampling, using the one or more processors, the trajectory to identify the plurality of spatiotemporal locations (see [0215-0216] identifying predicted locations of the own vehicle at future points in time);
for each spatiotemporal location of the plurality of spatiotemporal locations, determining, using the one or more processors, a lateral error tolerance with respect to the identified one or more objects, the multi-dimensional envelope generated based on the determined lateral error tolerance (see [0217-0218] a distance 1424 (margin of error for driving) predicted at the corresponding time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the generating of the envelope in Phillips et al. to further use sampled locations, as taught by Ostafew, with the motivation of improving safety and collision avoidance by evaluating objects and trajectory data at a finer level of granularity by sampling the future points in time (see Ostafew [0003, 0215-0216]).

Regarding Claim 16, Phillips et al. does not explicitly recite the method of claim 1, wherein the generating of the multi-dimensional envelope comprises determining, using the one or more processors, a width of the multidimensional envelope using a lateral error tolerance with respect to the identified one or more objects for at least one side of the multi-dimensional envelope.

However, However, Ostafew teaches a technique to generate an envelope (see [0153] generating a drivable area based on static objects),
wherein the generating of the multi-dimensional envelope (see [0153] generating the drivable area adjusted for static objects) comprises determining, using the one or more processors, a width of the multi-dimensional envelope (see Figure 9, [0153] determining a reduced width due to the cutouts) using a lateral error tolerance with respect to the identified one or more objects for at least one side of the multi-dimensional envelope (see [0153] the cutout including a clearance area (margin or tolerance for error) so that the AV does not get too close to the object, i.e. the width of the area being reduced using a lateral error tolerance for an object which (Figure 9) may be on one side of the envelope).
The motivation to combine Phillips et al. and Ostafew was provided in the rejection of Claim 15.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 10,730,531 B1 (Phillips et al.) in view of Published Application US2019/0317219A1 (Smith et al.),  further in view of Published Application US2019/0047584A1 (Donnelly), further in view of Publication US2014/0278059A1 (Gunther).

Regarding Claim 17, Phillips et al. discloses determining, using the one or more processors, a likelihood of collision for the vehicle with the identified one or more objects based on a speed constraint for the vehicle (see 12:50-55, determining the vehicle would collide with the object (100% likelihood), and 12:1-5, the collision determinations based on speed of the vehicle which 8:1-5 can be semi- autonomous (i.e. the speed as a control constraint of the vehicle)).

Phillips et al. does not explicitly recite the method of claim 1, further comprising determining the likelihood of collision:
when the vehicle is traveling along the trajectory between a present spatiotemporal location of the vehicle and a spatiotemporal location on the trajectory where the trajectory intersects a boundary of a lane, wherein the vehicle is traveling within the lane and the likelihood of collision is determined for positions between the present spatiotemporal location and the boundary of the lane.

However, Gunther teaches a technique to determine a likelihood of collision (see e.g. [0022]),
when the vehicle is traveling along the trajectory between a present spatiotemporal location of the vehicle and a spatiotemporal location on the trajectory where the trajectory intersects a boundary of a lane (see [0050] the probability of collision can be determined by zone analysis module 128, when a lane change is being performed, based on [0037-0038] a travel direction, i.e. the vehicle in motion between spatiotemporal locations, and see Figure 2, a boundary intersection occurring upon changing lanes), wherein the vehicle is traveling within the lane (see [0037] the vehicle in a “current lane” but veering away) and the likelihood of collision is determined for positions between the present spatiotemporal location and the boundary of the lane (see [0060] the zone analysis module performing its functions continually, i.e. for plural positions during the lane change).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Phillips et al. to determine collision probabilities in the manner taught by Gunther, with the motivation of improving safety by providing particular collision avoidance techniques for the vehicle changing lanes (see Gunther [0004, 0012]).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20190339701-A1 teaches subject matter including determining a buffer added to the width of a vehicle driving solution, based on machine learning (see e.g. [0090]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619